453 F.2d 417
Charles Edward MORGAN, Jr., Petitioner-Appellant,v.Clarence JONES, Sheriff, Respondent-Appellee.
No. 71-2753 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Jan. 5, 1972.

Charles E. Morgan, Jr., pro se.
Crawford C. Martin, Atty. Gen. of Tex., Austin, Tex., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed for the reasons stated in the order of the district court.  Loren v. Texas, 5 Cir. 1971, 440 F.2d 1182.



**
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir., 1970, 431 F.2d 409, Part I